DETAILED ACTION
	In Reply filed on 04/05/2022, claims 1-25 are pending. Claims 8-13, 16-19, 21, 23, and 25 are withdrawn based on restriction requirement. Claims 1-3, 5, 7, 14-15, and 20 are currently amended. Claims 1-7, 14-15, 20, 22, and 24 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections 
Status of Previous Objections/Rejections
Previous objections to the drawings and specifications have been withdrawn based on the Applicant’s amendment. The drawing filed on 04/05/2022 is accepted by the Examiner.
Previous claim objections have been withdrawn based on the Applicant’s amendment. 
35 USC 112(b) rejections of claims 1-7, 14-15, 20, 22, and 24 have been withdrawn based on the Applicant’s argument. 
35 USC 112(b) rejection of claim 15 has been withdrawn based on the Applicant’s amendment. 
35 USC 112(d) rejection of claim 7 has been withdrawn based on the Applicant’s argument.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-13, 16-19, 21, 23, and 25 directed to an invention non-elected without traverse.  Accordingly, claims 8-13, 16-19, 21, 23, and 25 have been cancelled.
Allowable Subject Matter
Claims 1-7, 14-15, 20, 22, and 24 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an arrangement consistent with claim 1 where an arrangement for generating a 3D structure, comprising a compressor assembly with a compressor element for point-by-point compression a non-solidified particulate construction material to be applied layer-by-layer and a driver connected to the compressor element and imparting on the compressor element a linear movement, wherein the compressor element having at least one cutting edge is arranged in the compressor assembly for compressing the non-solidified particulate construction material to be applied layer-by-layer, and wherein the width of a cutting edge disposed at one end of the cutting edge, which during the compression process is in contact with particles (11) of the non-solidified particulate construction material, is in a range between about 0.01 mm and about 0.6 mm.
The closest prior art reference, US 2004/0011456 (Futamura), teaches an arrangement for generating a 3D structure ([0001]), comprising a compressor assembly (Figure 6, pressure-welding device 54) with a compressor element (Figure 6, pressure-welding punch 58) for compressing point-by-point compression ([0028], vertically moveable pressure-welding punches) a particulate construction material to be applied layer-by-layer,  and a driver (Figure 6, actuating device 60) connected to the compressor element and imparting on the compressor element a linear movement (Figure 6, pressure-welding punch 58 can be lifted by actuating the actuating device 60 [0100]), wherein the compressor element having at least one cutting edge (pressure-welding punch is capable of cutting off the connecting part [0080] which implies a cutting edge) is arranged in the compressor assembly. However, Futamura fails to teaches the use of nonsolidified particulate construction material and does not disclose the width of the cutting edge contacting the particles during the compression process. 
The prior art reference, US 2018/0333913 (“Lin et al” hereinafter Lin), teaches a deposition head comprises wiper, which might be in the form of a blade (Figure 4A-4B and [0087]) to pressed viscous liquid into a film of the viscous liquid on or over the print window ([0082]) to generate a 3D object using layer-by-layer process (abstract). However, Lin also fails to disclose the width of the cutting edge contacting the particles during the compression process. Therefore, the prior whether taken alone or in combination does not disclose nor render obvious all of the cumulative limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754